Name: 2006/25/EC,Euratom: Commission Decision of 23 December 2005 amending its internal Rules of Procedure
 Type: Decision
 Subject Matter: cooperation policy;  documentation;  politics and public safety;  information and information processing;  EU institutions and European civil service
 Date Published: 2006-01-24; 2007-05-08

 24.1.2006 EN Official Journal of the European Union L 19/20 COMMISSION DECISION of 23 December 2005 amending its internal Rules of Procedure (2006/25/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, HAS DECIDED AS FOLLOWS: Article 1 The Commission's provisions setting-up the ARGUS general rapid alert system, the text of which is annexed to this Decision, are hereby added to the Commissions Rules of Procedure (1) as an Annex. Article 2 This Decision shall enter into force on 1 January 2006. Done at Brussels, 23 December 2005. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 308, 8.12.2000, p. 26. Rules of Procedure as last amended by Commission Decision 2005/960/EC, Euratom (OJ L 347, 30.12.2005, p. 83). ANNEX COMMISSION PROVISIONS SETTING UP THE ARGUS GENERAL RAPID ALERT SYSTEM Whereas: (1) It is appropriate for the Commission to establish a general rapid alert system called ARGUS, in order to enhance its capacity to react quickly, efficiently and in a coordinated manner, in its domain of competence, to crises of a multisectoral nature covering several policy areas and that require action at the Community level, whatever their cause. (2) The system should be based initially on an internal communication network allowing the Directorates-General and services of the Commission to share key information in the event of a crisis. (3) The system will be reviewed in the light of experience acquired and technological progress to ensure interlinkage and coordination of existing specialised networks. (4) It is necessary to define an appropriate coordination process to take decisions and to manage a rapid, coordinated and coherent Commission response to a major multisectoral crisis, whilst keeping it sufficiently flexible and adaptable to the particular needs and circumstances of a specific crisis and respecting the existing policy instruments dealing with specific crises. (5) The system must respect the specific characteristics, expertise, arrangements and area of competence of each of the existing sectoral rapid alert systems of the Commission, which enable its service to respond to specific crises in various fields of Community activity, as well as the general principle of subsidiarity. (6) Communication being a key element of crisis management, special attention must be devoted to informing the public and communicating effectively with the citizens, through the press and the various communication tools and outlets of the Commission, from Brussels and/or the most appropriate location. Article 1 The ARGUS system 1. A general rapid alert and response system called ARGUS is established, in order to enhance the capacity of the Commission to provide a quick, efficient and coherent response in the event of a major crisis of a multisectoral nature covering several policy areas requiring action Community level, whatever its cause. 2. ARGUS shall consist of: (a) an internal communication network; (b) a specific coordination process to be activated in case of a major multisectoral crisis. 3. These provisions are without prejudice to Commission Decision 2003/246/EC, Euratom on operational procedures for crisis management. Article 2 The ARGUS information network 1. The internal communication network shall be a permanent platform enabling the Directorates-General and services of the Commission to share in real time relevant information on emerging multisectoral crises or foreseeable or imminent threat thereof and to coordinate appropriate response within the domain of competence of the Commission. 2. The core members of the network are: the Secretariat-General; DG Press and Communication including the Spokespersons service; DG Environment; DG Health and Consumer Protection; DG Justice, Freedom and Security; DG External Relations; DG Humanitarian Aid; DG Personnel and Administration; DG Trade; Informatics DG; DG Taxation and Customs Union; the Joint Research Centre and the Legal Service. 3. Any other Directorate-General and service of the Commission can be included in the network, at their request, provided they implement the minimum requirements mentioned in paragraph (4). 4. Directorates-General and services which are members of the network shall appoint an ARGUS correspondent and implement appropriate stand-by duty arrangements allowing the service to be contacted and to react speedily in the event of a crisis warranting its intervention. The system will be designed to allow this to be done within the existing allocation of human resources. Article 3 Coordination process in the event of a major crisis 1. In the event of a major multisectoral crisis or foreseeable or imminent threat thereof, the President, on his own initiative after having been alerted or at the request of a Member of the Commission, may decide to activate a specific coordination process. The President will also decide on the allocation of the political responsibility for the Commission response to the crisis. He will either keep the responsibility to himself or assign it to a Member of the Commission. 2. Such responsibility will entail leading and coordinating the response to the crisis, representing the Commission towards the other institutions and being responsible for communication with the public. This will not affect the existing competences and mandates in the College. 3. The Secretariat-General, under the authority of the President or the Member of the Commission to whom the responsibility was assigned, will activate the specific operational crisis management structure called Crisis Coordination Committee described in Article 4. Article 4 The Crisis Coordination Committee 1. The Crisis Coordination Committee is a specific operational crisis management structure established to lead and coordinate the response to the crisis, bringing together representatives of all relevant Commission Directorates-General and services. As a general rule, the Directorates-General and services mentioned in Article 2(2) shall be represented in the Crisis Coordination Committee, plus other Directorates-General and services concerned by the specific crisis. The Crisis Coordination Committee will draw on the existing resources and means of the services. 2. The Crisis Coordination Committee shall be chaired by the Deputy Secretary-General with particular responsibility for policy coordination. 3. The Crisis Coordination Committee will in particular assess and monitor the development of the situation, identify issues and options for decision and action, ensure that decisions and actions are implemented and ensure the coherence and consistency of the response. 4. Decisions agreed within the Crisis Coordination Committee will be adopted through normal Commission decision-making procedures and will be executed by Directorates-General and rapid alert systems. 5. Commission services will dutifully ensure the management of tasks in connection with the response in their domain of competence. Article 5 The Manual of Operating Procedures A Manual of Operational Procedures will define detailed provisions to implement this decision. Article 6 The Commission will review this decision in the light of experience gained and technological progress, at the latest one year after its entry into force, and, if necessary, adopt additional measures relating to the functioning of ARGUS.